DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              THOMAS D. STEELE and MARINA STEELE,
                           Appellants,

                                   v.

   STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                       Appellee.

                             No. 4D16-3920

                         [November 16, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; F. Shields McManus, Judge; L.T. Case No. 15-1372 CA.

  Annabel C. Majewski of Wasson & Associates, Chartered, Miami, for
appellants.

  Lauren J. Smith of Peterson Bernard, Stuart, for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.